Citation Nr: 1442414	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-47 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1 Entitlement to an initial compensable disability evaluation for service-connected left eye pseudophakia (left eye disability).  

2. Entitlement to an increased disability evaluation in excess of 30 percent for service-connected asthma.  

3. Entitlement to service connection for nuclear sclerotic cataract of the right eye, claimed as secondary to the service-connected asthma.  

4. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for patellofemoral syndrome right knee (right knee disability).  

5. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for patellofemoral syndrome left knee (left knee disability).  

6. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative joint disease right ankle (right ankle disability).  

7. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative joint disease left ankle (also claimed as a left foot disorder) (left ankle disability).  

8. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  

9. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  

10. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for gout.  

11. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  

12. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989.  
 
This matter initially came to the Board of Veterans' Appeals (Board) on appeal from August 2008, July 2009, and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of the hearing has been associated with the claims file.  The hearing was adequate as the undersigned VLJ and attorney for the Veteran explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In July 2013, the Board remanded the matter for further development of the record, to include issuing a statement of the case (SOC), obtaining treatment records and scheduling VA examinations.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  

The record indicates that the service-connected left eye and asthma disabilities warrant extraschedular evaluation.  They will be addressed in the remand portion of the decision below.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to extraschedular evaluations for the service-connected left eye and asthma disabilities; entitlement to service connection for nuclear sclerotic cataract of the right eye, to include as secondary to service-connected asthma; entitlement to a TDIU; and whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for patellofemoral syndrome of the right knee, patellofemoral syndrome of the left knee, degenerative joint disease of the right ankle, degenerative joint disease of the left ankle, bilateral hearing loss, tinnitus, gout, and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. Since the grant of service connection, the Veteran's left eye disability is not productive of active pathology, impairment of central visual acuity or field loss, pain, rest-requirements, or episodic incapacity; and vision was at best 20/40 in both eyes (the right eye is not currently service connected).  

2. Throughout the appeal period, the Veteran's asthma is not productive of an FEV-1 of 55 percent predicted or less, an FEV-1/FVC of 55 percent or less, at least monthly visits to a physician for required care of exacerbation, more than one attack per week with episodes of respiratory failure, or intermittent (at least three per year) treatment with systemic (oral or parenteral) corticosteroids or immuno-suppressive medications.  


CONCLUSIONS OF LAW

1. Since the grant of service connection, the criteria are not met for an initial compensable disability rating for the left eye disability.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.84a, DC 6009 (as in effect prior to and since December 10, 2008).  

2. Throughout the appeal period, the criteria are not met for a disability rating in excess of 30 percent for asthma.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, DC 6602 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  

Filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  Here, the Veteran was provided with the relevant notice and information in May 2008, March 2009, April 2009, and September 2009 letters prior to and since the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. at 473.  Also these letters, the Veteran was informed of the diagnostic codes that his disabilities may be rated under, and was notified that he may submit evidence regarding the impact of his disability on his employment and daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not alleged any prejudice with regard to any notice deficiency during the adjudication of his claim; hence further VCAA notice is not required with regard to the increased rating appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain descriptions of the history of the left eye and asthma disabilities; document and consider the relevant medical facts and principles; and address the current nature and severity of the left eye and asthma disabilities.  Also, these examinations included discussions of the effect of the Veteran's disabilities on occupational functioning and daily activities.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c) (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the Court distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Id. at 126-27.  Moreover, in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, in this case, uniform ratings are warranted.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155 ).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

The assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "(w)hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity.  However, from time to time, VA will readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Left Eye Disability

The Veteran is currently in receipt of an initial noncompensable disability rating for left eye pseudophakia under DC 6009, which pertains to unhealed injury of the eye.  The Board notes that pseudophakia has two meanings, one is a condition where the lens has been replaced status post-cataract removal, and the other is a condition in which a degenerated lens is spontaneously replaced by some other type of tissue.  64 Fed. Reg. 25,246, 25,252 (May 10, 1999).  The Veteran disability is status-post cataract extraction in the left eye in April 2002.  

The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008.  The amended regulation is DC 6027 and effectively combines the rating criteria for senile and traumatic cataracts.  The significant difference with the newer regulation is regarding whether or not there is aphakia.  As noted, the Veteran's cataract surgery in April 2002 left him with pseudophakia in the left eye, and therefore his disability is evaluated based on visual acuity both prior to and since the amendment.  

Under the applicable former version of DC 6009, an unhealed injury of the eye, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  Minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a, DC 6009 (2008).  

In rating impairment of visual acuity under the former version of the applicable rating criteria, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008).  

Under the applicable former rating criteria, the severity of visual acuity loss was determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (2008).  

Under the applicable former rating criteria, a compensable disability rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), DCs 6079 (2008).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 or worse in each eye.  38 C.F.R. § 4.84a, DCs 6063-6078 (2008).  

The current revised version of Diagnostic Code 6009, for the evaluation of unhealed eye injury, directs that disability due to unhealed eye injury be rated on the bases of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79 (2013).  

Under the current General Rating Formula for Codes 6000 through 6009, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009, Note. Impairment of visual acuity is determined based on the best distant vision obtainable (or impairment of visual fields).  38 C.F.R. § 4.76(a)(b).  A noncompensable rating is assigned when vision is at best 20/40 in both eyes; there is no rating for visual acuity better than that.  38 C.F.R. § 4.79.  

If a veteran is service-connected for visual impairment in only one eye, subject to the provisions of 38 C.F.R. § 3.383(a), the visual acuity of the nonservice-connected eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  In this case, the Veteran is only service-connected for the left eye disability, thus the provisions of 38 C.F.R. § 3.383(a) apply.  

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, or concentric contraction of visual field with the remaining field of at most 60 degrees.  38 C.F.R. § 4.79.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Board has considered the Veteran's and his friend's lay statements and hearing testimony.  

In this regard, a March 2012 letter from the Veteran's longtime friend was reviewed and she reported observations that prior to service the Veteran did not have any vision problems, but post-service he was required to wear glasses.  

An April 2012 "Pre-Board Hearing Brief" from the Veteran's attorney was also reviewed.  The attorney noted that the Veteran's left eye disability included complaints of blurry vision in both eyes.  The Veteran felt his condition continued to deteriorate, and although he was prescribed glasses to correct his vision he still complained of blurry vision, headaches and dizziness in both eyes.  

During his hearing in April 2012, the Veteran's representative conceded that the Veteran had 20/20 vision with glasses; however, the representative believed that the Veteran's disability picture was more severe than was contemplated by the noncompensable rating.  The Veteran testified left eye did not focus at all because of the new artificial lens that he was given during his surgery.  He reported that even with glasses sometimes he still could not see, and there were dead zones, between 3 and 4 feet, in distance vision, whether it be short or long, depending on the size and color of the thing he wanted to see.  He gave several examples of what he was and was not able to see, such as seeing newspapers, emails on computer screens, and televisions, as well as seeing tickets in the restaurant where he works as a chef.  He claimed that he constantly had to readjust things in order to be able to see, and that if he did not wear his glasses he could not see at all.  The Veteran also complained that his left eye would often get very red, irritated and sore, and tired very easily.  

Turning to the medical evidence, VA treatment records were reviewed and reveal the Veteran underwent cataract surgery in the left eye in April 2002.  An August 2004 treatment record shows the Veteran complained of blurriness in the left eye, however corrected visual acuity was 20/20.  

A VA examination report, dated in July 2008, shows there is a history of left eye cataract extraction in April 2002, but no history of ocular trauma or ocular medications outside of those the Veteran had perioperatively.  Results on physical examination revealed vision without correction in the left eye was 20/30; best corrected visual acuity was 20/25; vision at near 20/25; and pupils were round and reacted to light.  There was no afferent pupillary defect, intraocular tensions were 20 on the right, and 18 on the left at 1330 hours.  Visual fields were full to finger count right and left, and ocular motility was full in both eyes.  There was no evidence of diplopia.  Slit lamp examination of external structures showed the left eye was pseudophakic.  There was a stromal corneal scar in the left eye, and fundus examination showed pink and distinct disks in both eyes.  The Veteran was diagnosed with a corneal scar off the visual axis in the left eye, and left eye pseudophakia.  

An August 2009 VA examination report shows no reported history of incapacitating periods due to eye disease.  There were no gene or visual symptoms noted.  On physical examination no diplopia was present, and funduscopic examination findings were normal.  There was no visual field defect.  Visual acuity was not worse than 5/200.  Uncorrected visual acuity in the left eye at distance was 20/30.  Uncorrected visual acuity near was 20/200.  Corrected visual acuity at distance was 20/20.  Corrected visual acuity near was 20/20.  Tonometry examination showed results of eye pressure at 17.  Slit lamp findings were abnormal, due to a corneal scar temporal to visual axis.  It was noted that the Veteran's usual occupation was chef, and that he was employed full time at the time.  The examiner opined that the Veteran's cataract on the left eye no longer existed by virtue of the fact that it was extracted in April 2002.  The examiner noted that the Veteran presently had no ocular or visual complaint.  
 
A July 2010 VA examination report shows an evaluation for blurry vision of the right eye; however, the examination report also contains review of the left eye.  Physical examination of the left eye indicated no findings of visual or gene symptoms, and normal funduscopic examination.  There was no visual field defect, but slit lamp findings were abnormal.  Lids/lacrimal were clean/clear, sclera/conjunctiva were white/quiet, and there was a temporary stromal corneal scar.  The anterior chamber was deep and quiet, the iris was flat and intact, and the posterior chamber intraocular lens implant was centered.  Tonometry examination results revealed eye pressure of 18, and there was no physical findings of abnormal lacrimal duct function.  Near uncorrected visual acuity of the left eye was 20/30, distance uncorrected was 20/30, near corrected visual acuity was 20/20, and distance corrected visual acuity was 20/20.  

A February 2014 VA examination report shows the examiner confirmed the diagnosis of pseudophakia left eye.  Visual acuity for uncorrected distance was 20/70 and uncorrected near was 10/200, but the corrected distance and near vision were 20/40 or better.  Pupils were round and reactive to light, and there was no pupillary defect, corneal irregularity, or diplopia present.  On tonometry testing, using Goldmann applanation left eye pressure was 18.  Internal eye examination was normal, and there was no visual field defect, scarring or disfigurement, and no reports of incapacitating episodes.  The examiner noted that there was a replacement intraocular lens in the left eye but no aphakyia or dislocation of the crystalline lens.  The examiner concluded that there was no decrease in visual acuity or other visual impairment.  Moreover, the examiner opined that the Veteran's left eye disability had no impact on his ability to work or on his daily activities.  

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that, since the award of service connection, an initial compensable disability evaluation for the left eye disability is not warranted.  As noted, a noncompensable evaluation is assigned unless there are incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks during the past 12 months or there is visual impairment due to this condition.  For VA purposes an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by physician or other healthcare provider.  

The Board has carefully reviewed and considered the Veteran's and his friend's statements regarding the severity of his left eye disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the left eye disability has generally been more severe than the assigned noncompensable disability rating reflects.  He is competent to discuss his observable symptoms such as pain, decreased vision, irritation, and blurriness in the eye.  Layno v. Brown, 6 Vet. App. 465 (1994).  His subjective complaints are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In this case, however, the competent medical evidence offering detailed, specific determinations pertinent to the rating criteria are more probative than his lay assertions with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

However, as noted, the Veteran asserts that he is entitled to extraschedular consideration based on additional manifestations of his left eye disability that are not contemplated by the criteria for rating the eye.  This matter will be addressed in the remand portion of the decision below.  

Asthma

The Veteran's asthma is currently rated under 38 C.F.R. § 4.97, DC 6602 (2013).  Under DC 6602, a 30 percent rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic oral or parenteral corticosteroids.  A 100 percent rating is assigned for FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  

Post-bronchodilator studies are required when pulmonary function testing (PFT) is conducted for disability evaluation purposes; however, DC 6602 is excluded and the results of pre- bronchodilator PFTs are used.  38 C.F.R. § 4.96 (2013).  

The Board has also considered the Veteran's and his friend's statements that his disability is worse than the current ratings he currently receives. 

In this regard, the March 2012 letter from the Veteran's longtime friend was reviewed and she reported observations that prior to service the Veteran did not have asthma, but post-service he had to carry an inhaler for his asthma attacks.  

The April 2012 "Pre-Board Hearing Brief' from the Veteran's attorney was also reviewed.  The attorney noted that the Veteran's service-connected asthma required him to take several medications to control his asthma attacks, and that he carried an inhaler with him at all times because he could not predict when he might suffer an attack.  The attorney reported that the Veteran was treated with Albuterol 90 mcg.  

During the Veteran's April 2012 testimony, his representative argued that the Veteran was entitled to extraschedular consideration for his respiratory disability.  The Veteran testified that he experienced shortness of breath, which at times felt like he could not breathe, to the point where it felt like there was no air in his lungs.  He reported that the corticosteroids he took to treat his asthma did not improve his condition, and that they caused problems with his eyes.  He noted that there was no set date or time in which he needed to use his rescue inhaler, and that it depended on the environment and his stress level.  There were times he used it 3 or 4 times a day and then he went other days and did not have to use it all.  He could even go multiple days, sometimes 3 or 4 days without having to use it, and then the next day he would have to use it 5 or 6 times.  There was not set pattern for it.  Going up a flight of stairs could cause him to be short of breath, and he would have to rest for 20 minutes to a half hour, and take his inhaler after doing so.  He also noted that he has had to miss work or leave work early due to his asthma, and while at work, struggled with functioning because of it, including taking unscheduled breaks.  

Turning to the medical evidence, a July 2009 VA respiratory examination report shows a history of bronchial asthma diagnosed approximately 1986 1987 in Germany.  The medical records were not available for the examiner to review.  The Veteran reported that he did not have any cough and he had never coughed up any blood.  He was not anorexic.  He reported that he did have dyspnea on exertion, which happened about 2 times a week, if he is running for something or in a hurry.  The examiner noted the Veteran was an asthmatic.  As far as frequency of attacks, the Veteran reported that he had not had a major attack in a long time.  However, on two occasions he had to go to the Emergency Room (ER) and be treated there and then he was discharged.  This was because of incapacitation and he was treated by the physician in the ER.  As far as treatment he uses Proventil on a per needed basis.  He never had the need for oxygen.  There was no evidence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  He had kyphosis but it did not restrict him.  On physical examination, the examiner observed that no bruits were heard, chest was symmetrical, and lungs were clear to percussion and auscultation (P&A).  There were no wheezes, and at the time the Veteran reported that he wheezed very infrequently.  A contemporaneous chest X-ray revealed an impression of a stable examination showing clear lung.  The Veteran was diagnosed with bronchial asthma.  

An accompanying PFT report shows findings of moderate airflow limitation, markedly improved with combination inhaled bronchodilators (Albuterol and Ipratropium), and mildly restrictive ventilatory defect.  There was normal transfer factor for carbon monoxide, arterial blood gases at rest on room air revealed normal oxygen tension 91mmHg, and pulse oximetry at rest on room air revealed normal oxygen saturation of 99%.  Also, there was mild respiratory alkalosis.  

An October 2010 VA respiratory progress note reflects observations that the Veteran's breath sounds were diminished while in a seated position; however the Veteran was under no respiratory distress.  The Veteran reported that his last asthma attack was 3 to 4 years ago.  The Veteran's pre and post pulse oxygen saturation level was 99 percent, and it was recommended that the Veteran's treatment be changed as he was already using a small volume nebulizer with no effectiveness.  His oxygen saturation after treatment was 99 percent.  

A February 2014 VA respiratory examination shows findings that the Veteran did not require the use of corticosteroids, antibiotics, outpatient oxygen, or oral bronchodilators to treat his asthma; however, he did use inhalational bronchodilator therapy intermittently.  He had not had any asthma attacks with episodes of respiratory failure in the past 12 months, and had not had any physician visits for required care of exacerbations.  Physical test results included a PFT, which showed the Veteran's pre-bronchodilator testing revealed FVC was 90 percent predicted; FEV-1 was 73 percent predicted; FEV-1/FVC was 65 percent predicted; and DCLO was 93 percent predicted. Post-bronchodilator testing revealed FVC 93 percent predicted; FEV-1 73 percent predicted; FEV-1 90 percent predicted; and FEV-1/FVC 76 percent predicted.  The examiner opined that the test result which most accurately reflected the Veteran's level of disability was FEV-1/FVC.  The Veteran did not have multiple respiratory conditions, and exercise capacity testing was not performed.  The examiner generally opined that the Veteran's asthma did not impact his ability to work.  On bre-bronchodilator spirometry testing, FEV-1 was 2.9 L (73 percent); FVC was 4.4 L (90 percent); and FEV-1/FVC was 65 percent.  Post-bronchodilator spirometry testing revealed FEV-1 was 3.5 L (90 percent); FVC was 4.6 L (93 percent); FEV-1/FVC was 76 percent.  The percentage change for FEV-1 was 23 percent.  Total lung capacity was 6.4 L (91 percent).  DLCO was (93 percent).  The examiner noted that on spirometry testing, forced expiration demonstrated airflow obstruction, and that based on FEV-1 impairment, the resulting obstructive defect was mild.  These spirometric abnormalities had an immediate and significant improvement after a trial of short-acting bronchodilators in the study.  The examiner noted that on flow volume loop testing, the flow-volume loop showed a normal inspiratory and expiratory flow pattern.  Lung volumes testing by plethysmography showed no evidence of a restrictive defect or hyperinflation.  Diffusing capacity of carbon monixed testing for single breath DLCO measurement showed no diffusion abnormality.  Pulse oximetry at rest, on room air revealed normal oxygen saturation (SaO2 100 percent).  

Based on this record, the Board finds that the criteria have not been met for the assignment of a rating in excess of 30 percent for the service-connected asthma for the entire appeal period.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his asthma disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the asthma disability has generally been more severe than the assigned disability rating reflects.  He is competent to discuss his observable symptoms such as shortness of breath requiring the use of his inhaler.  Layno v. Brown, 6 Vet. App. 465 (1994).  His subjective complaints are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, he has not advanced specific assertions regarding his symptomatology.  In this case, however, the competent medical evidence offering detailed, specific determinations pertinent to the rating criteria are more probative than his lay assertions with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

However, as noted, the Veteran asserts that he is entitled to extraschedular consideration based on additional manifestations of his asthma disability that are not contemplated by the criteria for rating respiratory diseases.  This matter will be addressed in the remand portion of the decision below.  

Entitlement to a Total Disability Rating Based on Individual Unemployability (TDIU)

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not asserted that his left eye and/or asthma disabilities cause him to be unemployable.  In fact, he is currently employed.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.  


ORDER

An initial compensable disability evaluation for service-connected left eye disability is denied.  

A disability evaluation in excess of 30 percent for service-connected asthma is denied.  


REMAND

As noted, in the July 2013 remand, the Board ordered that, in compliance with the holding in Manlicon v. West, 12 Vet. App. 238 (1999), an SOC be issued to the Veteran and his attorney, addressing the issues of entitlement to service connection for nuclear sclerotic cataract of the right eye, to include as secondary to service-connected asthma; entitlement to a TDIU; and whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for patellofemoral syndrome of the right knee, patellofemoral syndrome of the left knee, degenerative joint disease of the right ankle, degenerative joint disease of the left ankle, bilateral hearing loss, tinnitus, gout, and a back disorder.  In his VA Form 9, Appeal to the Board of Veterans' Appeals (VA Form 9), received in April 2014, the Veteran indicated that he wished to continue with all of the issues included in the SOC and requested a Board videoconference hearing before a VLJ.  Therefore, a hearing must be scheduled before deciding his appeal.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704.  

As noted, the Veteran has specifically requested that extraschedular consideration be given to both his service-connected left eye and asthma disabilities.  Considering the medical evidence and the aforementioned testimony, the Board finds that the criteria for referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration are met in this case.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing at the RO at the earliest available opportunity.  Notify the Veteran and his attorney of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014), and associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.  

2. Refer the issues of entitlement to increased ratings for the service-connected left eye and asthma disabilities to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability pictures with respect to each of these disabilities requires the assignment of an extraschedular rating.  Then, readjudicate the issues remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


